Appeal from an order of the Family Court of Chenango County, entered December 15, 1976, which, among other things, declared the infant to be permanently neglected and placed him in the care and custody of the Chenango County Department of Social Services. We have carefully examined the record and exhibits on this appeal and conclude that the determination of the trial court is founded upon a sound and substantial basis in fact and is in conformity with statutory provisions and recent decisional authority (Matter of Bennett v Jeffreys, 40 NY2d 543; Matter of Irene O., 38 NY2d 776; Matter of Amos HH, 59 AD2d 795; Matter of Ruth J v Beaudoin, 55 AD2d 52; Matter of Anthony CC, 48 AD2d 415, mot for lv to app den 37 NY2d 708). Order affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.